DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This action is in response to Application #16/686,130 and response filed on 24 May 2021.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with John M. Cogill (Reg. No. 74,211) on 01 June 2021.
The application has been amended as follows: 
Claim 1:  “…forward of the breech chamber, and a barrel bore 
Claims 9, 21-22, 25 are cancelled.

Allowable Subject Matter
Claims 1, 4, 8, 10-12, 14-17, 26 are allowed.
The following is an examiner’s statement of reasons for allowance:  The prior art, alone or in combination fail to disclose or fairly teach a muzzleloader system as claimed, specifically, but not limited to: “…the primer receptacle comprising a depth that is less than an overall height of a primer…a primer sized to be received in the primer receptacle of the propellant containment vessel such that when inserted into the primer receptacle the primer extends rearwardly beyond the rearward-facing flange face…a recess in the breech block face configured to receive a portion of the primer that extends rearwardly…” 
US Patent 6,612,063 issued to Sigg discloses a pistol with an embodiment of an extending primer and a recessed breech face (fig.5).
US Patent 6,314,670 issued to Rodney, Jr. discloses a muzzleloader breech plug in which a primer extends beyond the rear face of the breech plug.
US Patent Application Publication 2011/0000118 to Richards discloses a muzzleloader breech system in which a primer extends beyond the breech plug face.
US Patent Application Publication 2014/0090284 to Peterson et al. discloses a muzzleloader system with a sealed propellant chamber.
It would not have been obvious to combine any of the references above to arrive at the instant invention without impermissible hindsight.  A propellant containment vessel with a primer extending beyond the rearward most face, in combination with a rifle, with a specifically modified breech face recess to accommodate said primer would not have been an obvious combination.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached PTO-892 for pertinent art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN D COOPER whose telephone number is (571)270-3998.  The examiner can normally be reached on M-F: 7:30 - 4:30 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TROY CHAMBERS can be reached on 571-272-6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN COOPER/Primary Examiner, Art Unit 3641